Citation Nr: 1453327	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded the current issue to afford the Veteran a hearing.  In August 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case has now been returned to the Board for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to appellate review of the Veteran's claim for service connection for a low back disability, claimed as low back pain.

The Veteran was initially afforded a VA spine examination in August 2009.  An   x-ray study conducted at that time was negative, and the examiner stated he could not provide a spine diagnosis because there was no pathology.  The Veteran was afforded a second VA examination in August 2012, at which time the examiner diagnosed him with mild degenerative joint disease (DJD) of the lumbar spine based on a 2012 x-ray study.  The examiner stated that the Veteran's DJD was a progression of a preexisting condition, and noted that the Veteran reported developing lower back pain during routine training in service and listed lower   back pain among his current conditions on his separation medical history.  However, the examiner opined that the Veteran's claimed condition was less   likely than not incurred in or caused by service, because the August 2009 VA examiner found no back pathology, and VA treatment records showed that the Veteran received post-service treatment but did not have a diagnosed back condition.  Based on the foregoing, the Board finds that an additional medical opinion that discusses whether the Veteran's current mild DJD of the lumbar spine is related to the back pain he reported first experiencing in service would aid in adjudication of the claim.

Additionally, the post-service VA treatment records referenced by the 2012 VA examiner have not been associated with the claims file.  Those records and any additional, relevant VA treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records not currently of record.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, send the claims file to a VA physician for review.  If the physician determines a new examination is needed   to respond to the question posed, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether the Veteran suffers from any current low back disability that is at least as likely as not (a 50 percent probability or greater) related to his back pain during active service.  The physician should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability      is or is not related to or a maturation of the Veteran's       in-service symptoms.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


